UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
EL PASO DIVISION

CHONG YONG SEONG,

Petitioner,
v.
DIANE WITTE, in her official capacity as EP-lS-CV-00283-DCG
El Paso Field Ojfz`ce Directorfor U.S.
Immigration and Customs Enforcemenl,‘
JEFFERSON SESSIONS, in his official
capacity as Attorney General of the Uniled
Siates,' and KIRSTJEN NIELSEN, in her
official capacity as Secretary of U.S.
Department of Homeland Security,

W¢@@@@@MWUW)@WJW>W>@M@

Respona'ents.
MEMORANDUM ORDER

Presently before the Court is Respondents Diane Witte, Jefferson Sessions, and Kirstjen
Nielsen’s “Motion to Dismiss and Motion for Summary Judgment” (“Motion”) (ECF No. 5) filed
on November l, 2018. 'l`herein, Respondents ask the Court to dismiss this cause. Mot. at 7.
Petitioner did not respond to Respondents’ Motion. For the reasons that follow, the Court
GRANTS Respondents’ Motion and DISMISSES THE CAUSE WITHOUT PREJUDICE.

Petitioner Chong Yong Seong filed his “Petition for Writ of Habeas Corpus and Release
from Detention” on September 27, 2018. See Writ, ECF No. l. According to Petitioner, he
entered the United States in 1985 on a visitor visa. Writ at 3. In 1996, he Was arrested,
convicted, and sentenced to 300 months in prison. ]d. Subsequently, on September l3, 2017, he
was issued a final order of removal. Ia’. On June ll, 2018, Petitioner was taken into custody by
Respondents. Id. Thus, Petitioner alleges that he is being held in violation of Zadvydas v. Davis,

533 U.S. 678 (2001). Id. at 7-8.

Under 28 U.S.C. § 2241, the Court has jurisdiction to adjudicate the constitutionality of
Petitioner’s continued detention Gul v. Rozos, 163 F. App’x 317, 318-19 (5th Cir. 2006) (per
curiam) (“We note first that the Real ID Act stripped the district courts of jurisdiction over 28
U.S.C. § 2241 petitions attacking removal orders'. To the extent that Gul’s petition challenged
his continued detention rather than the final order of removal, nothing in the Real ID Act
precluded the district court from adjudicating the claim.” (internal citation omitted)). In
Zadvya’as v. Davis, the Supreme Court laid out the framework for analyzing the constitutionality
of continued detention. 'l`he Supreme Court stated:

We do have reason to believe, however, that Congress previously doubted the

constitutionality of detention for more than six months. Consequently, for the

sake of uniform administration in the federal courts, we recognize that period.

After this 6-month period, once the alien provides good reason to believe that

there is no significant likelihood of removal in the reasonably foreseeable future,

the Goverrnnent must respond with evidence sufficient to rebut that showing.

And for detention to remain reasonable, as the period of prior postremoval

confinement grows, What counts as the “reasonably foreseeable future”

conversely would have to shrink. This 6-month presumption, of course, does not
mean that every alien not removed must be released after six months To the
contrary, an alien may be held in confinement until it has been determined that
there is no significant likelihood of removal in the reasonably foreseeable future,
Zaa’vydas v. Davis, 533 U.S. 678, 701 (2001) (internal citation omitted). The Supreme Court has
applied this framework to both admissible and inadmissible aliens. Clark v. Martinez, 543 U.S.
371, 386 (2005) (“Since the Government has suggested no reason why the period of time
reasonably necessary to effect removal is longer for an inadmissible alien, the 6-month
presumptive detention period we prescribed in Zaa'vydas applies.”). Thus, “[t]he alien bears the
initial burden of proof in showing that no such likelihood of removal exists.” Andrade v.
Gonzales, 459 F.3d 538, 543 (5th Cir. 2006). Upon the satisfaction of the alien’s burden, “[t]he

Government then has the burden to present evidence to rebut that showing.” Thanh v. Johnson,

No. EP-lS-CV-403-PRM, 2016 WL 5171779, at *4 (W.D. Tex. Mar. ll, 20]6).

In the instant case, there is a fatal flaw in Petitioner’s argument under Zadvydas.
Respondents did not take Petitioner into their custody until June ll, 2018. See Writ at 3.
Petitioner filed his Writ on September 27, 2018. See id. Thus, the six-month presumptive
detention period had not passed at that time. To date, the six-month presumptive detention
period still has not lapsed. Consequently, Petitioner cannot state a claim under Zadvydas at this
time. See Akinwale v. Ashcroft, 287 F.3d 1050, 1051-52 (l lth Cir. 2002) (“This six-month
period thus must have expired at the time Akinwale’s § 2241 petition was filed in order to state a
claim under Zadvydas.”). Petitioner may refile his Writ once the six-month presumptive
detention period has elapsed.l

Accordingly, IT IS ORDERED that Respondents Diane Witte, Jefferson Sessions, and
Kirstjen Nielsen’s “Motion to Dismiss and Motion for Summary Judgrnent” (ECF No. 5) is
GRANTED.

IT IS FURTHER ORDERED that Petitioner Chong Yong Seong’s “Petition for Writ of
Habeas Corpus and Release from Detention” (ECF No. l) is DISMISSED WITHOUT
PREJUDICE.

lT IS MOREOVER ORDERED that all pending motions, if any, are DENIED AS
MOOT. d

IT IS FINALLY ORDERED that the Clerk of the Court shall CLOSE this matter.

So ORDERED and SIGNED this [ti\ay of November 2018.

  

vii) C. dUADERRAMA
U iTED sTATEs DISTRICT JUDGE

 

‘ Affording Petitioner the right to refile when his claim is timely shall not be construed as the
Court maintainingjurisdiction over this matter. Petitioner will need to file a new case in the appropriate
forum once the six-month period runs.

